Citation Nr: 1425745	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating action in which the RO granted an increased rating of 50 percent for PTSD, effective from October 27, 2010.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011. 

In addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and VVA (Virtual VA) files associated with the Veteran.  A June 2014 review of those files reflects that there are no records contained in the VBMS file.  A review of the VVA file reveals that VA/CAPRI records were compiled in March 2012, and consist of records dated from January 2007 to January 2012.  A Supplemental Statement of the Case (SSOC) issued in July 2011 reflects consideration of a portion of this evidence, and presumably all of the evidence was considered in conjunction with a later SSOC issued in July 2012.  However, as a practical matter the CAPRI records in this case did not reflect that the Veteran was under treatment for PTSD by VA and did not contain information pertinent to this case.  Accordingly, a remand for consideration of that evidence is not necessary.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the October 27, 2010 increased rating claim was filed, the Veteran has had psychiatric symptoms and manifestations of the type, frequency and/or severity that appear to most nearly approximate occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the assignment of a 50 percent rating. 

3.  At no point pertinent to this appeal has the Veteran's PTSD been productive of symptoms most consistent with occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships, or total occupational and social impairment. 

4.  The schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points during the appeal period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, from October 27, 2010 forward, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in a November 2010 letter. 

Subsequently, the claim on appeal was adjudicated in a statement of the case (SOC) issued in July 2011 and in SSOCs issued in July 2011 and July 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment and available post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  In addition, VA examinations were conducted in 2010 and 2012.  Neither the Veteran nor his representative has suggested that any VA examination report or opinion is inadequate, such that additional development has been requested, nor has there been an allegation that PTSD symptoms have become worse since last evaluated by VA in June 2012.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006), 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

Service connection for PTSD was established in a September 2007 rating action.  Therein, an initial 30 percent rating was granted for PTSD, effective from March 9, 2007, the date of the original service connection claim.  The Veteran filed an increased rating claim on October 27, 2010. 

VA outpatient treatment records, dated between 2009 and 2010, indicate one visit to the mental health clinic in 2008, but also indicate that such visit may have been in accordance with evaluations for residuals of a traumatic brain injury (TBI), which is a matter that is not germane to the current appeal.  See VA Progress Note, Primary Care Outpatient Note, dated September 21, 2009 (prepared and signed by P.A.D., M.D., who is identified as the provider for PTSD in 2007, and who has listed the active probems pertaining to treatment provided by VA in 2008).  As such, a review of the record evidence does not indicate a claim for increase or treatment pertinent to PTSD prior to, or within the one-year prior to, October 2010.

A VA PTSD examination was conducted in November 2010 and the claims folder was reviewed.  The report mentioned that the Veteran had not been receiving any treatment at that time, and worked full-time for his uncle in a property management position.  The Veteran reported having intrusive thoughts of combat and his friends dying, occurring 2 times a week.  He stated that he had a few friends.  He also mentioned that he often went out to bars and got into fights, but explained that he never drinks while he works and that he has no problems related to drinking in his social or work life.  It was also noted that he exercised some, including running.  Reported symptoms included sleep impairment, irritability, anger, numbness, emotional distancing, difficulty concentrating, and forgetfulness.  The Veteran denied having suicidal thoughts or psychotic symptoms.  

On examination, speech and affect were constricted.  Mood was irritable.  Thought content was logical and coherent.  There were no indications of delusions, suicidal/homicidal ideation, or auditory/visual hallucinations.  Insight and judgment were good.  Some evidence of short term memory loss was shown on testing.  Chronic PTSD was diagnosed and Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner commented that it appeared likely that PTSD was significantly impairing multiple areas occupationally and in the social domain of the Veteran's life, and that the Veteran used alcohol to cope with PTSD.  

In a December 2010 rating action, the RO granted an increased rating of 50 percent for PTSD, effective from October 27, 2010.  

The file contains an April 2011 assessment from a licensed clinical social worker (LCSW) associate with the Vet Center.  Symptoms including anxiety, social isolation and anger, out of proportion.  The report mentioned that the Veteran had a number of friends who liked him.  It was noted that the Veteran had attempted to attend college, but became frustrated with his inability to concentrate and connect with others.  

A VA PTSD examination was conducted in June 2012.  PTSD and alcohol abuse were diagnosed, with symptoms of excessive alcohol use being attributed to alcohol abuse.  A GAF score of 53 was assigned.   The report reflects review of the claims folder and medical records.  The examiner summarized that the Veteran's overall level of impairment was best assessed as occupational and social impairment with reduced reliability and productivity.  

The report reflected that the Veteran had recently moved into his own apartment and also showed that he had a permanent part-time position (20 to 30 hours a week) working in property management.  It was explained that work hours had been reduced due to decreased demand for service.  The Veteran indicated that he called out of work a couple of times a month because he was not in the mood, and denied any formal write-ups for disciplinary action.  He explained that he had discontinued mental health treatment in 2010 because he did not feel he was improving.  Socially, it was noted that he spent free time exercising and going to bars with friends.  The examiner identified the following manifestations associated with the Veteran's PTSD: depressed mood; anxiety; chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, impaired impulse control, intermittent inability to perform activities of daily living - including maintenance of personal hygiene, and disorientation to time/place.  A history of getting into physical altercations while under the influence of alcohol was noted.   It was determined that the Veteran was competent to handle his financial affairs. 

On examination, the Veteran was on-time and adequately groomed.  He was oriented except as to the date.  Mood was dysphoric and affect was flat.  Insight and judgment were described as impaired, especially with respect to the deleterious impact of alcohol use.  Speech content was logical.  The Veteran denied suicidal/homicidal ideation, mania and psychosis.  The Veteran stated that he believed his PTSD symptoms had remained about the same since 2010, and the examiner agreed.  It was noted that the Veteran had not required any acute or emergency mental health services, but did take medications regularly.  

VA/CAPRI records located in the Veteran's VVA file, do not reflect that the Veteran is treated regularly for PTSD and do not contain detailed information relating to his PTSD symptomatology.  



Analysis

The Veteran seeks a rating in excess of 50 percent for PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  The schedular criteria for rating PTSD are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

According to the DSM-IV, which VA has adopted (see 38 C.F.R. §§ 4.125 and 4.130), a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the currently assigned 50 percent rating.  The above-cited evidence reflects that since the increased rating claim was filed in October 2010, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, sleep impairment, memory loss, disturbances of motivation in mood, difficulty in establishing and maintaining effective work and social relationships, social isolation, and becoming agitated.  In essence, many of the criteria enumerated under the pertinent rating criteria supporting a 50 percent rating for PTSD have been shown during the appeal period.  

At the beginning of the appeal period, a GAF score of 50 was assigned (VA examination of November 2010), indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  The Board notes that a score in this range did not appear to be supported by the Veteran's situation and symptomatology, inasmuch as at that time he was employed full time with no problems on the job and had friends with whom he socialized.  While alcohol dependence was identified, the report clearly reflected that this did not result in serious occupational impairment.  When examined by VA in June 2012, significant improvement was demonstrated by the Veteran's assigned GAF score of 53, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As will be explained herein, this score appears to be far more consistent with the primary symptomatology and overall level of disability shown in this case.  

The Board finds that a rating greater than 50 percent for PTSD is not warranted at any point pertinent to this appeal.  In this respect, the lay and medical evidence establishes that the Veteran's PTSD been not been productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships, or total occupational and social impairment. 

As reflected above, at no point pertinent to this appeal there been any evidence of symptoms/manifestations such as impairment in reality testing, communication, or speech, nor has major impairment been shown in areas such as judgment, thinking, or mood noted, which are the type of symptoms supporting the assignment of a 70 percent rating.  In fact, during the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Further the 2010 and 2012 VA examination reports reflect that there was no indication of suicidal or homicidal ideation or plan. 

When evaluated in 2012, the VA examiner identified symptoms of difficulty in adapting to stressful circumstance (including work or a worklike setting), and impaired impulse control as manifestations of the Veteran's PTSD.  The Board notes that impaired impulse control appears to be primarily manifested by the Veteran's reports of drinking and fighting at bars.  Significantly, there have been no officially reported incidents of impaired impulse control or violence on the part of the Veteran.  Similarly, the Board is unclear as to why the VA examiner identified symptoms of difficulty in adapting to stressful circumstance (including work or a worklike setting) as a manifestation, as this is unsupported by the Veteran's employment record, which reveals steady employment with the same employer and without incident, between 2010 and 2012.  Accordingly, to the extent identified on one sole occasion by a VA examiner in 2012, these two manifestations do not support a rating of 70 percent, as the overall disability picture is not consistent with PTSD of that severity.  

The Board also observes that upon VA examination in 2012, the examiner identified symptoms of intermittent inability to perform activities of daily living including maintenance of personal hygiene, and disorientation to time/place, both of which are enumerated criteria which can support a 100 percent evaluation.  However, again, the Board notes that no actual disorientation was shown; the Veteran simply did not know the date.  On examination, he was described as oriented to self, place, situation, day of the week, year, and month; hence the overall characterization of the Veteran as "disoriented" is not supported.  Further, the Board finds no support for the finding of symptoms of intermittent inability to perform activities of daily living including maintenance of personal hygiene.  On examination, the Veteran was described as on-time, adequately groomed, and casually dressed.  The report reflected that the Veteran had just moved into his own apartment and was employed in a permanent position on a part-time basis, none of which supports the examiner's finding.  

The Board also points out that none of the other enumerated symptoms/manifestations consistent with the assignment of a 100 percent schedular rating for PTSD have been shown at any time since the effective date of the award of service connection.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss of names of close relatives, own occupation, or own name.  Accordingly, at no point during the appeal period has the evidence demonstrated symptoms/manifestations of PTSD indicative of total occupational and social impairment. 

In summary, the evidence of record does not support the assignment of a rating in excess of 50 percent for PTSD under Diagnostic Code 9411 for the entirety of the appeal period.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Extraschedular Consideration and TDIU

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's PTSD been shown to be so exceptional or unusual to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1), VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the symptoms and manifestations as described by the lay and clinical evidence fit squarely within the relevant criteria of the general formula used for evaluating PTSD.  As noted, the rating criteria contemplate not only the symptoms but also the severity of the disability, and ratings higher than the 50 percent rating are assignable upon a showing of more significant impairment.  Significantly, there is no evidence or argument otherwise indicating that the schedular criteria are inadequate to evaluate the disability under consideration.  Thus, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed.  As such, consideration of TDIU is not warranted.





ORDER

An increased rating in excess of 50 percent rating for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


